Citation Nr: 1231584	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-35 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an increased rating for folliculitis of the posterior neck, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AS HEARINGS ON APPEAL

The Veteran, R.K., and M.G.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973 and from May 1973 to February 1977.  With regard to the Veteran's character of service, in November 1980, the Department of Veterans Affairs (VA) determined that his period of active service from August 1971 to August 8, 1974, was to be considered honorable for VA compensation purposes.  However, his period of service from August 9, 1974 to February 1, 1977 was determined to be dishonorable for VA compensation purposes.  Thus, the character of discharge for this latter period of service constitutes a bar to VA compensation benefits based on injuries or disabilities originating as a result of that later period.  See 38 C.F.R. § 3.12(a) (2011).  There is no such bar to VA benefits for the Veteran's first period of service based on the character of his discharge for that period. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the VA Regional Office (RO) in Detroit, Michigan.  The Board observes that the Veteran's complete claims folder was missing and not considered at the time that the December 2004 decision was rendered. 

The Veteran subsequently testified during hearings before a Decision Review Officer (DRO) and before the undersigned in October 2007.  Transcripts of the hearings are of record.

Thereafter, in July 2008, the Board remanded the Veteran's claims.  While the case on remand status with the agency of original jurisdiction, the Veteran's original claims folder was recovered.

As noted in the Board's July 2011 decision, the issue of entitlement to service connection for a dental disability has been raised by the Veteran in a statement dated in August 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's left ear hearing impairment does not constitute a disability for VA compensation purposes.  

2.  The evidence clearly and unmistakably shows that a right ear hearing loss disability existed prior to Veteran's entry into service.

3.  The evidence clearly and unmistakably shows that the preexisting right ear hearing loss disability did not undergone a worsening in severity during service, or is other wise shown to have been aggravated by service.  

4.  Folliculitis affects at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is not required.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The Veteran's pre-existing right ear hearing loss disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for folliculitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Letters dated in June 2004 discussed the evidence necessary to support the Veteran's claims for service connection.  He was invited to submit or identify pertinent evidence in his service connection claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  In March 2006 the Veteran was informed of the manner in which VA determines disability ratings and effective dates.  The RO subsequently readjudciated the Veteran's claims with the most recent adjudication coming in June 2012. 

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that any error in the timing of the notice did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  VA audiological examinations were conducted.  The Board finds that the examinations were adequate in that they were performed by trained health care providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  

With respect to skin examinations conducted during the pendency of the appeal, the Board observes the Court's guidance for cases in which the Veteran describes symptoms which periodically increase in severity to become more severe than clinically observed during VA examination.  The Board acknowledges Ardison v. Brown, 6 Vet. App. 405, 407 (1994), in which the Court held that the duty to assist requires that, when a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA must provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See also Bruce v. West, 11 Vet. App. 405, 410   (1998) (interpreting the Court's decision in Ardison).  However, more applicable in this case is the Court's more recent holding, in Voerth v. West, 13 Vet. App 117 (1999), that an examination is not necessary during the active phase of a disease that did not interfere with employment and where the short duration of the active phase made arranging for an examination infeasible.  Voerth may be further distinguished from Ardison in that, in Ardison, the appellant's worsened condition would last weeks or months, while in Voerth the appellant's worsened condition would last only a day or two.  In the case at hand, the Veteran has not demonstrated that his skin disability interferes with his earning potential.  Furthermore, there is no evidence of prolonged periods of flare-ups during the appellate period, and the Veteran has reported that his symptoms recede without medical intervention and that he does not seek treatment during active phases of the disability.  Therefore, the Board concludes that a remand for another VA examination is not warranted. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded  two hearings, before a DRO and before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ fully explained the issue on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.
	
Service Connection for Bilateral Hearing Loss Disability

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).

The provisions of 38 C.F.R. § 3.304(b) (2011) provide that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  This regulation expressly provides that the term "noted" denotes only such conditions as are recorded in examination reports, and that a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inceptions.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service records indicate that on enlistment examination in July 1971, he endorsed ear trouble and hearing loss.  He specified that he had one-third hearing loss in his left ear.  His puretone thresholds on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
Right
30
15
10
not tested
0
Left
25
0
0
not tested
0

This entrance report shows evidence of hearing impairment.  See Hensley (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  
The examiner assigned a physical profile of "2" based on the Veteran's hearing.  The Board notes that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456 (1992).

An August 1971 consultation sheet notes that the Veteran had complained of one-third hearing loss in his right ear and that another audiogram was necessary.  An ear, nose and throat (ENT) provider noted the Veteran's report of right ear hearing loss since falling off playground equipment when he was 11 years old.  He indicated that the July 1971 entrance audio was within normal limits, but that there was some current loss in the right ear.  He stated that the audio equipment was broken and that the Veteran would return for audiometric testing.  


Subsequent testing in August 1971 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
50
60
60
not tested
80
Left
0
0
0
not tested
10

Repeat testing on the right on that date revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
50
60
65
not tested
80

In October 1971 puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
Right
10
20
20
not tested
15
Left
20
15
15
not tested
30

In February 1972 the Veteran complained of ear problems and was referred to ENT.  The consultation sheet notes that the Veteran had apparent hearing loss dating to trauma at 11 years old, when he refused surgical repair.  

In March 1972 the Veteran reported decreased hearing in the right ear since seventh grade, with no progression of loss.  The provider noted that ENT examination was normal.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
50
60
60
not tested
not tested

In April 1972 a provider noted chronic bilateral neuro-sensory hearing loss since childhood, increased recently around M-16s without ear plugs.  

Audiometric testing in October 1972 revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Right
50
75
90
not tested
100
Left
5
5
15
not tested
15

On discharge examination in December 1976 puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
Right
50
20
90
not tested
80
Left
20
20
25
not tested
20

On VA audiological examination in December 1980, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
Right
55
85
90
not tested
not tested
Left
0
0
10
not tested
not tested

The examiner remarked that the Veteran exhibited sloping moderate to severe sensorineural loss in the right ear.

On VA examination in October 2004, the examiner noted that the 1976 pre-discharge audiogram revealed normal hearing in the left ear and at least a moderately severe to severe hearing loss in the right ear.  She indicated that puretones for the right ear were not masked so it was possible that right tear thresholds were poorer than indicated.  The Veteran's chief complaint was hearing loss in his right ear, and he related that the situation of greatest difficulty was in meetings or when someone talked to him from a distance.  He reported a traumatic injury to the right side of his head with subsequent right sided hearing loss as a child, and noted that he also had intermittent drainage from that ear.  With respect to his service history, the Veteran reported exposure to artillery noise during basic training with inconsistent use of hearing protection.  He indicated that a missile went over his head during a combat maneuver in 1973 and that his right ear hearing acuity decreased further at that time.  Audiologic testing revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000
Average
Right
75
95
100
105
105
101.25
Left
20
15
15
20
20
17.5

Speech recognition scores were 16 percent for the right ear and 96 percent for the left.  The examiner stated that she could not resolve the etiology of the Veteran's hearing loss without resort to speculation.  She reasoned that the Veteran reported hearing loss in the right ear prior to service, and that there were no records in the claims file to show the degree of loss at the time of enlistment.  She noted that it would be unlikely for the right sided hearing loss to be caused by routine noise exposure since the left ear did not exhibit any hearing loss.  She indicated that the possibility of acoustic trauma in 1973 as reported by the Veteran could not be ruled out without knowing the baseline audiogram results.  

At his September 2006 DRO hearing, the Veteran testified that he had a slight hearing loss when he entered service.  He alleged that audiograms during service demonstrated that his hearing worsened.  

At his October 2007 hearing before the undersigned, the Veteran noted that while his military occupational specialty was as a food service specialist, he was exposed to artillery because he was assigned to an artillery unit.  He described an incident when a missile went over his head, and stated that his hearing worsened as the result of that incident.  

An additional VA examination was carried out in October 2011.  The Veteran's history was reviewed.  The audiologist reviewed the enlistment audiogram results and concluded that they were inaccurate in view of the Veteran's statements and the August 1971 audiogram that revealed hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
50
60
60
70
75
66.25
Left
0
5
15
25
30
18.75

Speech recognition scores were 16 percent for the right ear and 100 percent for the left.  The examiner concluded that left ear hearing was within normal limits and did not meet the requirements for disability.  She opined that right ear hearing loss was not aggravated by service.  She reasoned that the Veteran entered service with pre-existing moderate to severe sensorineural hearing loss.  She acknowledged that entrance examination showed near normal hearing bilaterally but that it was apparent that the entrance examination was erroneous as one month later audiometric results showed a moderately severe sensorineural hearing loss.  She pointed out that numerous hearing examinations were conducted and all showed clinically normal or within normal limits hearing on the left and a moderately severe sensorineural hearing loss on the right.  She noted that the Veteran self-reported, and that all reports in the service treatment records were remarkable right ear hearing loss due to the Veteran being struck on the right side of the head during childhood.  The examiner also acknowledged the 2004 examiner's statement that acoustic trauma in service might have aggravated the hearing loss.  She noted that the current audiometric thresholds showed a moderate severe mixed hearing loss and middle ear disorder on the right.  She noted that previous records dating from 1971 to 1976 showed fluctuating hearing thresholds on the right, or worse thresholds than current findings; she noted that the current thresholds had improved and were felt to be very reliable, having been repeated three times.  She again stated that right ear hearing loss was not aggravated by service.  She indicated that a mixed hearing loss condition was suspected for the right ear, unlike previous findings.  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection for hearing loss in either ear is not warranted.  While the evidence reveals that the Veteran currently has a bilateral hearing loss disability and noise exposure as a result of his duties in service has been accepted, the competent and probative evidence of record does not etiologically link this disability to his service or any incident therein.  

With respect to left ear hearing loss, the Board observes that service treatment records are silent regarding any complaints of left ear hearing loss during service, and the Veteran's hearing was normal on discharge.  Moreover, at no time either during service or since has left ear hearing loss been of such severity as to be considered a disability pursuant to 38 C.F.R. § 3.385.  In this case the evidence demonstrates that the Veteran does not have a left ear hearing loss disability.   As such, his claim of entitlement to service connection must be denied.

With regard to the claim for right ear hearing loss, the Board finds that the evidence in insufficient to show that this disability underwent an increase beyond natural progression during service.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel  noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

As concluded by the October 2011 VA examiner, the Veteran entered service with pre-existing moderate to severe sensorineural hearing loss on the right.  She acknowledged that the entrance examination showed near normal hearing bilaterally but that it was apparent that the entrance examination was erroneous as one month later audiometric results showed a moderately severe hearing loss.  The examiner's conclusion is supported by the Veteran's in-service statements relating to injury during childhood and resulting right ear hearing loss.  Given the foregoing, the Board finds that the Veteran had a clearly and unmistakably had pre-existing right ear hearing loss at the time of entry into active service.  Therefore, the presumption of sound condition has been rebutted.  

Moreover, the examiner concluded that right ear hearing loss was not aggravated by service.  She pointed out that numerous hearing examinations during service showed moderately severe sensorineural hearing loss on the right and noted that previous records dating from 1971 to 1976 showed fluctuating hearing thresholds on the right or worse thresholds than current findings.  In essence, she determined that there was no worsening of the Veteran's pre-existing right ear hearing loss.  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of right ear hearing loss and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In summary the Board finds that the Veteran's right ear hearing loss did not undergo an increase in disability during service.  As the right ear hearing loss underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a current diagnosis of right ear hearing loss, it does not contain reliable evidence of aggravation of the pre-existing hearing loss in service.  

The Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his current hearing problems are related to his time in service, he is not otherwise competent to state whether his hearing loss is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

To the extent that the Veteran reports that he had symptoms of hearing loss during service and that he experienced worsening symptoms in the years following service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of hearing loss dating to service, various clinical examinations during service revealed that right ear hearing loss remained essentially stable.  The service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his right ear hearing loss during service.  Any assertion that the Veteran "noted" worsening of his right ear hearing loss during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  As noted by the Federal Circuit in Buchanan, the Board has considered the lay statements.  However, the objective record with against the claim, and there is an absence of contemporaneous medical evidence which weighs against the Veteran's assertion of continuity.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	

Increased Rating for Folliculitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim, where distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). However, as will be discussed below, the disability at issue has not significantly changed during the pendency of this appeal and a uniform evaluation is warranted. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for an increased rating in May 2004.  Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable. 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran is in receipt of a 10 percent evaluation for folliculitis, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, for dermatitis and eczema.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 

Dermatitis and eczema are evaluated pursuant to Diagnostic Code 7806, which provides a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  Symptoms are otherwise rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

The Veteran submitted the instant claim for increase in May 2004.  He described the skin condition and related his belief that it had worsened.  

On VA examination in July 2004, the Veteran's history was reviewed.  The examiner noted incidental development of seborrheic dermatitis of the beard and scalp for which the Veteran was treated in June 2004.  The Veteran denied receipt of current treatment for folliculitis on the back of his neck.  He reported that the bumps on his neck were painful at night, and that he experienced itching and bleeding.  He described the pain at worst, as being 15/10.  He denied systemic symptoms.  Physical examination revealed two scabbed over papules on the back of the neck, one being 3x5 millimeters and the other 2x4 millimeters.  There were approximately 16 erythematous papules and scattered areas of hyperpigmentation where former papules had healed; they were tender to palpation.  No discharge was noted.  The diagnosis was folliculitis of the posterior neck covering approximately two percent of the total body area and approximately 15 percent of the exposed body area.  

In a September 2005 statement, the July 2004 VA examiner responded to statements made by the Veteran.  She noted the Veteran's description of his pain and stated that it was a very dramatic description of the severity of his pain.  She indicted that although the condition might cover 45 percent of the Veteran's neck area, the question posed was what percent of the total body area was affected.  She stated that she had attempted to present the condition as favorably to the Veteran as possible by stating that it was related to service, and noted that she had tried to provide an impartial and fair examination.  

At his September 2006 DRO hearing, the Veteran testified that his skin condition got "very pussy" at times and that white collared shirts required by his job in food service irritated his neck.  He alleged that the July 2004 examiner had recommended 20 percent disability.  He indicated that medications prescribed by VA did not help.  

At his October 2007 hearing before the undersigned, the Veteran testified that the July 2004 VA examiner had recommended a 40 percent rating for his skin disability.  He indicated that he worked in food service and that his folliculitis was worse in the heat.  

An additional VA examination was conducted in November 2009.  The Veteran reported that he had small bumps and irritation over the nape of his neck down to the base of his neck.  He noted that the condition was dormant when he did not perspire excessively.  He indicated that when he worked in a kitchen where the environment was hot and he sweated, the condition was exacerbated and the bumps enlarged and produced purulent drainage.  He indicated that he had not worked as a chef since 2003.  He stated that exacerbations included burning and pain.  He denied having been prescribed anti-infective therapy but that physicians had attempted to drain pustules in the past.  

In a March 2010 addendum, the examiner indicated that the percent of exposed area of folliculitis was greater than 5 percent but less than 20 percent, and the total body area affected was less than 5 percent.

The Veteran was again afforded a VA skin examination in December 2011.  The history of his folliculitis was reviewed.  The Veteran stated that when he had a flare-up, the area from his neck down to his shoulder blades was affected.  He noted that when he had pustules, there was drainage.  He related that his most recent flare-up was two weeks previously but that he was not on any medication. He indicated that he treated the condition with alcohol and did not see a physician during active phases and that the pus dried up within one week.  He stated that he had experienced six flares in the previous year.  The examiner indicated that the condition did not cause scarring or disfigurement of the face or neck, and that there were no systemic manifestations.  He noted that there was no current topical or oral treatment, and no other procedures in the previous 12 months.  He also noted that there had been no debilitating or non debilitating episodes of the condition.  He indicated that the condition affected less than five percent of the total body area and exposed area.  He noted that the condition impacted the Veteran's ability to work, indicating that the Veteran volunteered for Habitat for Humanity and that when he got warm and sweated the condition was exacerbated.  He acknowledged that the examination was requested during an active phase of the condition, but that there were no active lesions at the time of examination and that the Veteran never followed with a physician during active phases of the condition.  He noted that the Veteran was on no medications for the condition and claimed that the pustules healed without treatment.  The examiner concluded that it was difficult to provide an opinion regarding the Veteran's condition during an active phase because he had not seen a physician and was not on any medication.  

Having carefully reviewed the evidence pertaining to this issue, the Board concludes that an evaluation in excess of 10 percent for folliculitis is not warranted.  As noted, the current 10 percent evaluation contemplates at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Here, the evidence demonstrates that the Veteran does not seek medical treatment for his service-connected folliculitis, and that even when there are flare-ups of the condition, they resolve without medical intervention.  Moreover, the area affected by the condition has been measured, at worst, as not greater than 20 percent of the entire body or exposed areas.  In essence, the evidence establishes that the currently assigned 10 percent evaluation is appropriate and the criteria for the next higher evaluation have not been met.  

The Board has considered whether the disability might be more favorably evaluated pursuant to the criteria for scars.  However, the record establishes that the condition does not result in disfigurement or limitation of function of the affected part that might support a higher evaluation under those criteria.  

The Board has considered the Veteran's arguments with respect to this disability, and acknowledges that he is competent to report his symptoms and their perceived severity.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates an evaluation in excess of that currently assigned 10 percent is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz; Gilbert. 

Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected skin disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's skin disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for folliculitis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


